Order, Supreme Court, New York County (Eileen Bransten, J.), entered May 22, 2007, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint on the basis that it was commenced beyond the 21/2-year statute of limitations for an action alleging dental malpractice was appropriate (CPLR 214-a). Defendant established through documentary evidence that following plaintiffs last scheduled appointment on March 4, 2003, it placed plaintiff on notice of its decision to discontinue treating her and that she was to pursue outside consultation for her orthodontic complaints, and there is no basis upon which to find that defendant anticipated providing further orthodontic services to plaintiff (see Plummer v New York City Health & Hosps. Corp., 98 NY2d 263, 267-268 [2002]). Accordingly, the commencement of this action on September 28, 2005 was untimely. Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and Kavanagh, JJ.